Citation Nr: 1038665	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, status 
post right knee arthroplasty.

2.  Entitlement to service connection for a nose disability, to 
include a scar.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to September 
1957.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2005 rating decision in which the RO denied service 
connection for osteoarthritis, status post right knee 
arthroplasty, and a nose condition to include a scar.  In 
December 2005, the Veteran filed a notice of disagreement.  A 
statement of the case (SOC) was issued in November 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in January 2007.

In August 2009, the Board remanded the Veteran's claims to the RO 
for further action, to include additional development of the 
evidence.  After completing the requested development, the RO 
continued to deny the claims (as reflected in a June 2010 
supplemental SOC (SSOC)) and returned the matters on appeal to 
the Board for further consideration.

In February 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.

The Board notes that, while the Veteran previously was 
represented by Veterans of Foreign Wars, in September 2009, the 
Veteran granted a power-of-attorney in favor of Heather E. 
Vanhoose, a private attorney, with regard to the claims on 
appeal.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Osteoarthritis, status post right knee arthroscopy, was first 
diagnosed many years after the Veteran's discharge from service; 
the Veteran has not described a an in-service injury, and his 
assertions of right knee symptoms since service are not deemed 
credible; and there is no competent evidence or opinion even 
suggesting that there exists a medical relationship between any 
such current disability and the Veteran's military service.

3.  While the Veteran has asserted injury to his upper lip and 
nose in service, there is no competent medical evidence that the 
Veteran currently has, or at any time pertinent to the appeal, 
has had, any disability of the nose, to include a residual scar.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis, 
status post right knee arthroplasty, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) 
(2009).

2.  The criteria for service connection for a nose disability, to 
include a scar, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claims, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a August 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The January 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the August 2004 letter.  

Post rating, a March 2006 letter provided the Veteran with 
general information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
After issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the June 2010 supplemental SOC (SSOC) 
reflects readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this later notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of private treatment records.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's February 2007 hearing, along with 
various written statements provided by the Veteran, and by his 
attorney, on his behalf.  The Board also finds that no additional 
RO action to further develop the record in connection with either 
claim is warranted.

The Board acknowledges that the Veteran has not been afforded a 
VA examination with regard to either of his claims; however, no 
such examination is required.  As explained in more detail below, 
there is no medical indication whatsoever that the Veteran has a 
claimed nose disability.  Moreover, as regards the right knee, 
the Veteran's assertions of continuity of symptoms since service 
are not deemed exists a medical nexus between current right knee 
disability and service.  As the current record does not reflect 
even a prima facie claim for service connection for either 
claimed disability, VA has no obligation to obtain any medical 
opinion commenting upon the etiology of the claimed disability.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium).

The Board also notes that, with regard to the Veteran's service 
records, in a September 2004 response, the National Personnel 
Records Center (NPRC) indicated that the Veteran's service 
records were fire-related.  In a September 2004 written 
statement, the Veteran indicated that he was treated in February 
and March 1956 for both of his claimed disabilities at the K55 
base hospital at Kempo.  In October 2004, the Veteran provided 
the information regarding his in-service treatment.  In November 
2004, the NPRC indicated that it investigated the RO's request 
for morning reports.  One such report was not found in Korea but 
was located in Hunter Air Force Base in Georgia.  

During his February 2007 hearing, the Veteran indicated that he 
was injured in January, February, or March 1956, while he was 
stationed at Tempo or K55 in Korea.  He was attached to the 5th 
or 8th Air Force.  In a March 2010 response, the NPRC indicated 
that it had searched for clinical records for the Veteran at the 
55th hospital at the Kimbo Air Force Base in Korea, but a search 
was not possible because the records would have been filed in the 
OMPF and lost in the 1973 first at the NPRC.  A March 2010 report 
shows that the RO contacted the Air Force Personnel Command 
Headquarters.  There were no clinical records at that site.  The 
RO was referred to the NPRC for all clinical records prior to 
2004.  In March 2010, the Veteran was informed that no service 
records could be obtained from the NPRC and the Air Force 
Personnel Command Center.  The Veteran was asked to submit any 
records in his possession.  In a March 2010 memorandum, the RO 
made a formal finding that clinical records for treatment at the 
hospital at Kimbo Air Force Base in Korea were unavailable for 
review and further attempts to locate them would be futile.  
Here, the Board finds that the RO has exhausted all potential 
avenues for finding any service records related to the Veteran.  
As such, no further RO action this regard is required.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that each claim for service 
connection must be denied.

Private treatment records dated in July and September 1986 show 
that the Veteran complained of bilateral knee pain, with the 
right worse than the left.  He complained of the knees going out.  
It was noted that he had typical symptoms for a torn medial 
meniscus of the right knee.  He described a burning-type pain 
that had been present for about four years.  An examiner noted a 
diagnosis of medial compartment degenerative arthritis of the 
knee.  The Veteran stated that the pain and giving way had been 
present for several years but had gotten worse in the past few 
months.  He denied an injury to his right knee but reported an 
injury to his left knee in 1985.  In September 1986, the Veteran 
underwent diagnostic arthroscopy of the right knee, arthroscopic 
partial medial meniscectomy, and arthroscopic limited 
chondroplasty.

Private treatment records dated from January 2002 to December 
2003 show that the Veteran had tried physical therapy but still 
had pain in his right knee when he drove or went hunting.  
Records reflect that he was assessed with bone-on-bone arthritis 
and underwent right total knee arthroplasty in April 2002.  At 
that time, the Veteran reported bilateral knee pain since 1986.

Private treatment records dated in May and June 2004 show that 
the Veteran was status post sinus surgery.  He was breathing much 
better.

An October 2002 private record shows that R.P., M.D. examined the 
Veteran, who had a history of chronic intermittent sinus 
complaints for the last several years. It was noted that the 
Veteran suffered from facial pain and pressure, moderate purulent 
nasal drainage for three months, and allergic rhinitis.  He had a 
history of what sounded like a nasal antral window in the remote 
past.  Following examination, the provisional diagnosis was 
chronic rhinitis and chronic sinusitis.

In his August 2004 claim, the Veteran indicated that his right 
knee and nose disabilities began in February 1956.

In a September 2004 written statement, the Veteran indicated 
that, in February 1956, the Veteran was stationed in Korea and 
was cut under the nose.  His nose was almost cut off by an airman 
with a whisky bottle.  In March 1956, he was pinned between two 
Jeeps, which smashed his knees.

A November 2004 response from the NPRC shows that a morning 
report was obtained, but it did not show any treatment regarding 
the Veteran.

During the February 2007 RO hearing, the Veteran testified that 
he had been stationed in Korea and in Huntersville, Georgia.  He 
believed that his injuries occurred in January, February, or 
March of 1956.  He hurt both knees, but it was the right knee 
that was cut and treated.  The left knee was just skinned a 
little bit.  He did not remember if the right knee was clipped or 
sewed.  It had to be closed, and he now had a scar on his right 
knee.  He was caught between two Jeeps and got cut when he tried 
to get out from between them.  A few days later, he was not able 
to walk, but he remained on duty.  He did not break anything, but 
he hit it hard enough to cut it.  With regard to his nose, he was 
cut on the nose and upper lip when someone hit him with a whiskey 
bottle.  He spent three days in treatment and lost blood.  The 
Veteran had 22 stitches.  He reported knee pain since that time.  
He also reported trouble breathing.

At the outset, the Board notes that the Veteran's service 
treatment and personnel records are not available for review, and 
were likely destroyed in an accidental fire at the National 
Personnel Records Center in 1973.  The Board is aware that in 
such cases, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the doubt 
rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of 
the Veteran's claims has been undertaken with these heightened 
duties in mind.

Based on the evidence of record, the Board finds that service 
connection for a right knee disability is not warranted.  The 
evidence of record clearly establishes that the Veteran has a 
current right knee disability, as reflected, for example, in 
numerous private records, including some showing right knee 
surgery.  However, the record simply fails to establish that his 
right knee disability is medically related to any incident of 
service.

The Veteran has recently described an in-service incident when he 
was pinned between two automobiles and cut his knee.  He had to 
have his right knee stitched.  However, in a 1986 private record, 
the first evidence of record showing treatment for the Veteran's 
right knee, he denied a history of a knee injury and indicated 
that his symptoms had only been present for about four years.  
The Board finds that a Veteran's report of medical history to a 
provider the first time he seeks treatment for a disability is 
highly probative evidence with regard to history.  

The Board affords more probative weight to the Veteran's 
statements in furtherance of treatment and prior to his claim for 
monetary benefits because these statements are determined to be 
credible.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) 
(noting that statements made for the purpose of medical diagnosis 
or treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive a 
proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (observing that, although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate); Caluza v. Brown, 7 Vet. App. 498 
(1995) (a pecuniary interest is recognized as a factor which may 
affect the credibility of a claimant's statements).  This is 
particularly true where, as here, the record is not in associated 
with a claim for VA benefits.  As such, the Veteran's much more 
recent statements that he injured his knee during service are 
less probative.  Furthermore, the incident, as described by the 
Veteran, included only a cut to the knee.  In fact, he testified 
that, if a fellow service member had not tried to drag him out 
from between the Jeeps, he would have had no injury whatsoever.  
Therefore, even the Veteran does not describe an injury to the 
knee other than a cut.

Furthermore, to the extent that the Veteran testified in February 
2007 that he has had knee pain since his injury in 1956, the 
Board finds that these statements are not considered credible in 
light of the aforementioned 1986 records indicating that the 
Veteran reported a four-year history of right  knee symptoms.  As 
such, the Board finds that the more credible (and, hence, more 
persuasive) evidence of record establishes that the Veteran's 
right knee symptoms began in 1982-some 25 years after he 
separated from service-and have not existed continuously since 
separation, as alleged.  The Board also notes that the passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, none of the medical records reflecting a diagnosis 
of a right knee disability even suggests that there exists a 
medical nexus between the Veteran's current right knee disability 
and his service, and neither the Veteran nor his attorney has 
presented or identified any such existing medical opinion.

With regard to the Veteran's claim for a disability of the nose, 
the Board finds that service connection is not warranted.  
Specifically, the Board finds that there is no medical evidence 
of record of a current disability that could be related to the 
Veteran's description of having been cut on the nose and upper 
lip in service.  The only medical evidence of record shows that 
the Veteran underwent nasal surgery for his sinuses.  There is no 
evidence that even suggests that this surgery is related to the 
Veteran's described in-service incident.  Therefore, even if the 
Board  accepts as credible the Veteran's account of his in-
service injury, there is no medical evidence whatsoever of a 
current disability that is related to this incident.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence does not establish that the Veteran has 
the disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, the claim for service 
connection for a disability of the nose must be denied, because 
the first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a grant 
of service connection-has not been met.

The Board emphasizes that, in connection with each claim, it has 
considered the Veteran's assertions, along with those advanced by 
his attorney, on his behalf. however, none of this evidence 
provides a basis for allowance of the claims.  As indicated 
above, these claims turn on the medical matters of current 
disability (here, requiring a medical diagnosis) and whether 
there exists a relationship between the right knee disability for 
which service connection is sought and either service or service-
connected disability-matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As neither the Veteran nor his attorney is shown to 
be other than a layperson without the appropriate medical 
training and expertise, neither is not competent to render a 
probative (persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claims 
for service connection for osteoarthritis, status post right knee 
arthroplasty and for a nose disability, to include a scar, must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent and persuasive evidence supports either claim, 
that doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for osteoarthritis, status post right knee 
arthroplasty, is denied.

Service connection for a nose disability, to include a scar, is 
denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


